ACCEPTED
                                                                                                                                                        03-15-00285-CV
                                                                                                                                                                6769364
                                                                                                                                             THIRD COURT OF APPEALS
                                                                                                                                                        AUSTIN, TEXAS
                                                                                                                                                    9/2/2015 3:46:00 PM
                                                                                                                                                      JEFFREY D. KYLE
                                                                                                                                                                 CLERK




                                                                                                                        RECEIVED IN
                                                                                                                   3rd COURT OF APPEALS
                                                                                                                       AUSTIN, TEXAS
                                                                                                                   9/2/2015 3:46:00 PM
                                                                                                                     JEFFREY D. KYLE
September 2, 2015                                                                                                          Clerk

Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
209 West 14th Street, Room 101
Austin, Texas 78701

RE:   CASE NO. 03-25-00285-CV          03-15-00285-CV
      Volkswagen Group of America, Inc. And Audi of America, Inc. v. John
      Walker, III, in his Official Capacity as Chairman of the Texas Department of
      Motor Vehicles Board, and the Honorable Michael J. O’Malley and the
      Honorable Penny A Wilkov, in their Official Capacities as Administrative Law
      Judges for the State Office of Administrative Hearings

Dear Mr. Kyle:

Please be advised that I will be on vacation from Friday, October 2 through Monday,
October 5, 2015.

Should the Court decide to grant oral argument in the above-referenced appeal, I
respectfully request that the argument not be set during those dates.

Yours Truly,


/s/ Dennis M. McKinney
Dennis M. McKinney
Assistant Attorney General
Counsel for Appellee John Walker, III.

cc:   S. Shawn Stephens
      Billy M. Donley
      William R. Crocker
      J. Bruce Bennett
      Kimberly Fuchs



       P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v